Title: To John Adams from Henry Bromfield, Jr., 13 April 1792
From: Bromfield, Henry, Jr.
To: Adams, John



Sir,
London 13h. April 1792

At the Request of our mutual Friend Mr. Copley I have shiped on board the Polly, Capt. Reed for Philadelphia a Case directed for you containing two Prints of his Earl of Chatham—It is accompanied with a Letter from him & a Bill Lading under this Enclosure—
With them I beg Leave to present my sincere Respects to yourself & Mrs. Adams, and shall be happy in ev’ry Opportunity that my Situation here may afford of being in any Degree useful to you.—
I have the Honor to be / Sir, / Your most obedient / Humble Servant

H. Bromfield Jun.